DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/10/2019. The applicant submitted two Information Disclosure Statement dated 05/10/2019 and 11/19/2020. The applicant does not claim Domestic or Foreign priority. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 - 4, 6 - 8, 11, 12, 14, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiana US 10,657,867 in view of Feyereisen US 2014/0267422
As per claim 1, A method for managing an overlay of a vision system display on a display associated with a vehicle, comprising: 
receiving, by a processor, a ground position of the vehicle that indicates a proximity of the vehicle to ground; (Tiana Col 5 lines 54 – 57 and Col 6 lines 60 – 66))
determining, by the processor, the ground position of the vehicle is below a proximity threshold; (Tiana Col 5 lines 54 – 57)
based on the determining the ground position of the vehicle is below the proximity threshold, receiving, by the processor, an attitude of the vehicle; (Tiana Col 6 lines 40 – 59)
determining, by the processor, the attitude of the vehicle within an attitude threshold; (Tiana Col 6 lines 40 – 59) 
based on the determining the attitude of the vehicle within the attitude threshold, receiving, by the processor, image data from a camera coupled to the vehicle; (Tiana Col 6 lines 60 – 66)
determining, by the processor, based on the image data that the image data is unobscured; (Feyereisen paragraph 0004 teaches, “The EVS image (which may be smaller than the SVS image) may be overlaid on top of the SVS image such that the portion of the SVS image underlying the EVS image may not be visible or may be obscured (such as when the EVS overlay has a high level of opacity or is semi-transparent, respectively).”) and 
outputting, by the processor, a disable command to control the display to disable the rendering of the overlay of the vision system display on the display. (Tiana Col 6 lines 1 – 3 and the system states it may control the presentation of content which  means it controls the inverse what is not displayed.)
Tiana discloses an image control system, method, and program for translucent and non-translucent overlay of an aircraft display. Tiana does not disclose whether the overlay image is unobscured. Feyereisen teaches of whether the overlay image is unobscured. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Feyereisen et.al. into the invention of Tiana. Such incorporation is motivated by the need to ensure safe control and operation of an aircraft.
As per claim 2, The method of claim 1, wherein based on the determining the attitude of the vehicle is within the attitude threshold, the method further comprises: 
receiving, by the processor, weather data associated with an environment of the vehicle; (Tiana Col 6 lines 60 – 66)
receiving, by the processor, an amount of ambient light observed in an environment external to the vehicle; (Tiana Col 7 lines 5 – 13) and 
determining, by the processor, based on the weather data and the amount of ambient light to enable the display of the overlay of the vision system display on the display. (Tiana Col 1 lines 34 – 46)
As per claim 3, The method of claim 2, wherein the receiving, by the processor, the image data from the camera coupled to the vehicle is based on the determining, based on the weather data and the amount of ambient light, to enable the display of the overlay. (Tiana Col 6 lines 60 – 66) and (Tiana Col 7 lines 5 – 13)
As per claim 4, The method of claim 2, further comprising: determining, by the processor, based on the weather data and the amount of ambient light, to disable the display of the system states it may control the presentation of content which  means it controls the inverse what is not displayed.) and 
outputting, by the processor, the disable command. (Tiana Col 6 lines 1 – 3 and Tiana Col 6 lines 32 – 36 the system states it may control the presentation of content which  means it controls the inverse what is not displayed.)
As per claim 6, The method of claim 5, wherein the receiving, by the processor, the image data from the camera coupled to the vehicle is based on the determining, based on the infrared image data containing the at least one object, to enable the display of the overlay. (Tiana Col 5 lines 5 – 8 and Col 5 lines 23 – 30)
As per claim 7, The method of claim 1, further comprising: prior to the receiving, by the processor, the ground position of the vehicle, determining, by the processor, an elapsed time exceeds a time threshold. (Feyereisen paragraph 0018 teaches, “In the embodiment illustrated in FIG. 1, system 10 includes an enhanced vision system 12 ("EVS 12"), a position determining unit (such as a Global Positioning System (GPS), inertial navigation system, or the like) and avionics sensors 14, a synthetic vision system 16 ("SVS 16"), a display unit 20, display screen 22, and a processor 24.”)
As per claim 8, The method of claim 1, wherein the receiving, by the processor, the image data from the camera coupled to the vehicle further comprises: determining, by the processor, based on the image data, that the image data is at least partially obscured; (Feyereisen paragraph 0034 teaches, “Furthermore, as the obstacle data is reflective of what is actually present along and at least proximate the aircraft's flight path, processor 24 (more specifically, image decisioner 18 thereof) may give precedence to the visually highlighted synthetic vision 
outputting, by the processor, an enable command to control the display to render the overlay of the vision system display on the display. (Feyereisen paragraph 0029 teaches, “For example, in the illustrated embodiment, processor 24 is configured to receive second signal 30 from SVS 16 and to send a command to display unit 20 instructing display unit 20 to display corresponding SVS images on the display screen 22.”)
As per claim 11, A system for managing an overlay of a vision system display on a display associated with a vehicle, comprising: 
at least one source of a ground position of the vehicle that indicates a proximity of the vehicle to ground and an attitude of the vehicle; (Tiana Col 5 lines 9 – 14)
a camera coupled to the vehicle that captures image data of an environment associated with the vehicle; (Tiana Col 6 lines 22 – 31)
the display; (Tiana Col 5 lines 54 – 60)
a controller in communication with the display, the at least one source and the camera, and the controller has a processor configured to: 
receive the ground position of the vehicle, the attitude of the vehicle and the image data; (Tiana Col 5 lines 9 – 14)
determine, based on the ground position of the vehicle, that the ground position of the vehicle is below a proximity threshold; (Tiana Col 5 lines 54 – 57)
based on the determination that the ground position is below the proximity threshold, determine, based on the attitude of the vehicle, the attitude of the vehicle is within an attitude threshold; (Tiana Col 6 lines 60 – 66) 

 based on the determination that the image data is unobscured, output a disable command to control the display to disable the rendering of the overlay of the vision system display on the display. (Tiana Col 6 lines 1 – 3 and Tiana Col 6 lines 32 – 36 the system states it may control the presentation of content which  means it controls the inverse what is not displayed.)
As per claim 12, The system of claim 11, further comprising: 
at least one second source of weather data associated with an environment of the vehicle; (Tiana Col 6 lines 60 – 66) 
a light sensor that observes an amount of ambient light in an environment external to the vehicle and generates sensor signals based thereon; (Tiana Col 7 lines 5 – 13)  and 
wherein the controller is configured to determine, based on the weather data and the sensor signals, to output the disable command. (Tiana Col 1 lines 34 – 46)
As per claim 14, The system of claim 11, wherein the processor of the controller is further configured to: determine based on the image data, that the image data is at least partially obscured; (Feyereisen paragraph 0034 teaches, “Furthermore, as the obstacle data is reflective of what is actually present along and at least proximate the aircraft's flight path, processor 24 (more specifically, image decisioner 18 thereof) may give precedence to the visually highlighted synthetic vision images of the obstacles and may command display unit 20 to obscure the portion 
based on the determination that the image data is at least partially obscured, output an enable command to control the display to render the overlay of the vision system display on the display. (Feyereisen paragraph 0029 teaches, “For example, in the illustrated embodiment, processor 24 is configured to receive second signal 30 from SVS 16 and to send a command to display unit 20 instructing display unit 20 to display corresponding SVS images on the display screen 22.”)
As per claim 17, The system of claim 11, wherein the display is a head up display, and the overlay includes translucent synthetic vision images or the translucent synthetic vision images and translucent enhanced flight vision images. (Tiana Col 6 lines 1 – 13)
As per claim 18, A computer program product for processing a digital signal, comprising: 
a tangible storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method for managing an overlay of a vision system display on a display associated with a vehicle, comprising: (Tiana Col 2 lines 62 – 65)
receiving a ground position of the vehicle that indicates a proximity of the vehicle to ground; (Feyereisen paragraph 0018 teaches, “In the embodiment illustrated in FIG. 1, system 10 includes an enhanced vision system 12 ("EVS 12"), a position determining unit (such as a Global Positioning System (GPS), inertial navigation system, or the like) and avionics sensors 14, a synthetic vision system 16 ("SVS 16"), a display unit 20, display screen 22, and a processor 24.”)
determining the ground position of the vehicle is below a proximity threshold; (Tiana Col 5 lines 54 – 57)

determining the attitude of the vehicle is within an attitude threshold; (Tiana Col 6 lines 60 – 66)
based on the determining the attitude of the vehicle is within the attitude threshold, receiving infrared image data from an infrared camera coupled to the vehicle; 
receiving a position of the vehicle from a navigation system associated with the vehicle; (Feyereisen paragraph 0018 teaches, “In the embodiment illustrated in FIG. 1, system 10 includes an enhanced vision system 12 ("EVS 12"), a position determining unit (such as a Global Positioning System (GPS), inertial navigation system, or the like) and avionics sensors 14, a synthetic vision system 16 ("SVS 16"), a display unit 20, display screen 22, and a processor 24.”)
retrieving at least one object expected in the infrared image data from a datastore associated with the vehicle based on the position of the vehicle; (Tiana Col 5 lines 5 – 8 and Col 5 lines 23 – 30)
determining, based on the infrared image data and the at least one object, that the infrared image data contains the at least one object; (Tiana Col 5 lines 5 – 8 and Col 5 lines 23 – 30)
based on the determining the infrared image data contains the at least one object, receiving, image data from a camera coupled to the vehicle; (Tiana Col 6 lines 22 – 31)
determining based on the image data that the image data is unobscured; (Feyereisen paragraph 0004 teaches, “The EVS image (which may be smaller than the SVS image) may be overlaid on top of the SVS image such that the portion of the SVS image underlying the EVS image may not be visible or may be obscured (such as when the EVS overlay has a high level of opacity or is semi-transparent, respectively).”)   and 
the system states it may control the presentation of content which  means it controls the inverse what is not displayed.)
As per claim 19, The computer program product of claim 18, further comprising: 
receiving weather data associated with an environment of the vehicle; (Tiana Col 6 lines 60 – 66)
receiving an amount of ambient light observed in an environment external to the vehicle; (Tiana Col 7 lines 5 – 13)  and 
determining based on the weather data and the amount of ambient light to enable the display of the overlay of the vision system display on the display. (Tiana Col 1 lines 34 – 46)
As per claim 20, The computer program product of claim 19, further comprising: 
determining based on the weather data and the amount of ambient light, to disable the display of the overlay of the vision system display on the display; and outputting the disable command. (Tiana Col 6 lines 1 – 3 and Tiana Col 6 lines 32 – 36 the system states it may control the presentation of content which  means it controls the inverse what is not displayed.)

Allowable Subject Matter
Claims 5, 9, 10, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666